Title: To Alexander Hamilton from Brockholst Livingston, 4 April 1790
From: Livingston, Brockholst
To: Hamilton, Alexander


Philadelphia 4. April 1790
D sir,

I arrived here on thursday, but Mr. Morris being engaged in Court, I could not deliver him your letter until the next day which prevented your hearing from me by the last post.
Mr. Morris wishes two alterations to take place in the Contract. The one is that the money be not payable in London. The other is that the price on the forty shares for which he has deposited with you public securities be included in the mortgage which he is to give for the One hundred, & that his certificates be returned. As your Instructions on the first point are explicit, and totally silent on the latter I could consent to neither without your approbation.
As to the security offered, from the information I have received & a view of the property, I believe it competent to the payment of £10,500 sterling even on a sale for cash. Some gentlemen estimate it at £30,000 this currency, but Mr. Tench Coxe, who appears to have taken the greatest pains, and has favored me with an estimate in writing, values it at only £19,750. He thinks that by selling the estate in parcels it would produce much more. If however you consent to take a mortgage for the one hundred & forty shares it will be prudent to desire Mr. Morris to include some other property in it for if Mr. Coxes valuation is to be relied on it will not be safe to trust to the estate he now offers for the repayment of £14,700 sterling.
I have desired Mr. Morris to insure the buildings against fire, which is not yet done.
If you dispense with payment in London, I am advised to take a bond & mortgage in the common form, but as no proceedings can be had on the mortgage until a year after default has been made, Mr. Morris consents to execute a warrant of Attorney to confess Judgment in any State or federal Court.
I am Sir,   with respect   your very obedt servant
Brockholst Livingston
The honble A. Hamilton Esqr

